Citation Nr: 0008516	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO. 98-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right shoulder, involving muscle group 
II, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran is right-hand dominant.  

3.  The veteran's residuals of a shell fragment wound to the 
right shoulder, involving muscle group II, are shown to be 
productive of slight loss of motion and moderate loss of 
strength in the right shoulder with some chronic pain and 
tenderness in the wound area, but are not shown to be 
productive of osteoarthritis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right shoulder, 
involving muscle group II, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5302 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations, and statements 
made by the veteran and his representative in the veteran's 
behalf.  The Board is not aware of any additional evidence 
which is available in connection with the present appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors to be considered in evaluating residuals of 
wounds involving Muscle Groups due to gunshot wounds or other 
trauma are set forth in 38 C.F.R. § 4.56.  The provisions of 
38 C.F.R. § 4.56 provide the following factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1)  Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2)  Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3)  Moderately severe disability of muscles.  (i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4)  Severe disability of muscles.  (i)  Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)  Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)  X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D)  Visible or measurable atrophy.

(E)  Adaptive contraction of an opposing group of muscles.

(F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.

(G)  Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Muscle group II essentially constitutes the following.  
Function:  Depression of arm from vertical overhead to 
hanging at side (1, 2); downward rotation of scapula (3, 4); 
1 and 2 act with Group III in forward and backward swing of 
arm. Extrinsic muscles of shoulder girdle:  (1) Pectoralis 
major II (costosternal);  (2) latissimus dorsi and teres 
major (teres major, although technically an intrinsic muscle, 
is included with latissimus dorsi);  (3) pectoralis minor;  
(4) rhomboid.  

In this case the veteran is right handed.  Therefor his major 
or dominant upper extremity is on the right.  For severe 
muscle injury of the dominant upper extremity a 40 percent 
evaluation is provided.  For moderately severe muscle injury 
a 30 percent evaluation is provided.  For moderate muscle 
injury a 20 percent evaluation is provided.

Muscle group III essentially constitutes the following:  
Function: elevation and abduction of arm to level of 
shoulder; act with 1 and 2 of Group II in forward and 
backward swing of arm.  Intrinsic muscles of shoulder girdle:  
(1)  Pectoralis major I (clavicular); (2) deltoid.  For 
severe muscle injury of the dominant upper extremity a 40 
percent evaluation is provided.  For moderately severe muscle 
injury a 30 percent evaluation is provided.  For moderate 
muscle injury a 20 percent evaluation is provided.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1999).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.

In this case, as stated above, the veteran's right shoulder 
is considered the major upper extremity.  Normal ranges of 
motion of the shoulder are forward elevation (flexion) zero 
to 180 degrees, abduction zero to 180 degrees, and internal 
and external rotation 90 degrees.  38 C.F.R. § 4.71, Plate I 
(1999).

A minimum 30 percent evaluation is warranted under DC 5200 
for favorable ankylosis of the scapulohumeral articulation 
(major arm) with abduction to 60 degrees, when the veteran 
can reach the mouth and head.  Under DC 5201, a 20 percent 
evaluation (major arm) is warranted with limitation of motion 
of the arm at shoulder level, a 30 percent evaluation 
requires limitation of motion to midway between the side and 
shoulder level.  A 40 percent evaluation is in order with 
limitation of the arm to 25 degrees from the side under this 
code.

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation may be granted under this code with 
malunion of the humerus with marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation would be in order for fibrous union of the 
humerus.

Finally, a 20 percent evaluation is warranted under DC 5203, 
the highest available under this code, for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement.

Complete paralysis of the long thoracic nerve resulting in 
the inability to raise the major arm above shoulder level or 
a winged scapula deformity warrants a 30 percent disability 
rating.  This is the highest assignable rating for paralysis 
of the long thoracic nerve.  Incomplete paralysis which is 
severe will be rated as 20 percent disabling whether it is 
the major or minor arm.  Such ratings are not to be combined 
with lost motion above the shoulder level.  38 C.F.R. 4.124a, 
Diagnostic Code 8519 and Note (1999).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Finally, the Court has held 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), that 38 
C.F.R. § 4.40 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use.

A 10 percent rating is warranted for a scar which is poorly 
nourished with repeated ulceration, or for a scar that is 
tender and painful on objective demonstration.  Other scars 
are rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case whether 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records indicate that the veteran sustained a 
shrapnel wound of the right shoulder in June 1944.  The 
veteran was struck in the right shoulder by a fragment of an 
enemy bomb which had struck a nearby ship.  Treatment 
initially consisted of sulfa dressing.  Physical examination 
upon transfer revealed a small penetrating wound about 1 
centimeter in diameter on the posterior aspect of the right 
shoulder.  No bomb fragments were palpable.  No muscles or 
nerves were impaired.  The wound was dressed and the veteran 
was given a tetanus booster.  

He was transferred to a Naval hospital in July 1944.  On 
admission, the veteran was noted to have been wounded over 
the outer border of the scapula, one inch above the axillary 
fold.  No fragment was removed.  The veteran complained of 
pain at the level of the 5th rib, mid-axillary line.  On 
physical examination in July 1944, it was reported that 
examination was essentially negative.  There was no vessel or 
nerve injury.  A July 1944 x-ray of the right shoulder girdle 
revealed no evidence of bony injury or abnormality about the 
articular surfaces of the shoulder.  The thoracic cage was 
noted to be normal with no evidence of injury.  There was an 
irregular piece of shrapnel measuring about 1 3/4 centimeters 
by 3/4 centimeters over the axillary line part of the second 
rib on the right, but the x-ray did not show whether it was 
anterior or posterior.  There was no injury to the pulmonary 
area.  On separation examination in March 1946, it was noted 
that the veteran had a one inch centimeter scar over the 
right shoulder, posteriorly.  

Service connection for residuals of a shell fragment wound to 
the right shoulder, involving muscle group II, was 
established by a rating decision of April 1946.  A 10 percent 
evaluation was initially assigned, effective from March 24, 
1946.  

The veteran was subsequently afforded a VA examination in 
January 1949.  At that time, the veteran reported that his 
back hurt once in a while.  On examination of the right 
shoulder, a 1/2 inch scar was noted to be well-healed.  It was 
noted that the fragment was still imbedded and it appears 
that the examiner indicated that the damage was to muscle 
group II.  However, there was no loss of function noted.  The 
veteran reported that the scar was painful with weather 
changes and bothered him when leaning against a wall.  The 
shrapnel wound was noted to be penetrating.  An x-ray of the 
right shoulder girdle showed a normal relationship of the 
bony structures without evidence of fracture or bone disease.  
There was a rather large metallic fragment about 7 by 12 
millimeters in size which appeared to be lying immediately 
adjacent to or imbedded in the substance of the right 2nd rib 
in about the axillary region.  

A subsequent rating decision of March 1949 increased the 
veteran's initially assigned disability rating to 20 percent 
for shell fragment wound, penetrating, right shoulder, muscle 
group II.  That 20 percent disability evaluation has remained 
in effect until the present time.  

In January 1998, the veteran filed a claim for an increased 
rating for his service-connected residuals of a shell 
fragment wound contending, in substance, that the severity of 
that disability had increased.  His claim was denied by a 
March 1998 rating decision, and this appeal followed.  

In his initial claim for an increased rating, the veteran 
indicated that he had undergone treatment for his service 
connected disability at the Poplar Bluff VA Medical Center 
(VAMC).  In January 1998, the RO requested the VAMC provide 
all treatment records pertaining to the veteran, and in 
response, received a printout of progress notes dated in 
January 1998.  The progress notes only show that the veteran 
had been seen for treatment for an unstated disorder, and 
that unspecified medication was prescribed.  No other 
treatment was indicated.  

The veteran underwent a VA rating examination in February 
1998.  The report of that examination shows that the veteran 
sustained a shell fragment wound that had entered the upper 
right side of his back, and had lodged against the right 
second rib.  The veteran reported that he was right-hand 
dominant, and complained that over the past several years, he 
had experienced increasing difficulty using his right arm and 
in lifting things.  The veteran reported a feeling of 
pressure and pain on his right side, which precluded him from 
lying on his right side.  The examiner noted that an old X-
ray done in 1949 showed a foreign metallic body still lodged 
against the right second rib.  There was a scar on the 
posterior right upper back from the entry area.  In addition, 
the examiner noted slight muscle atrophy in the area of the 
shoulder girdle on the posterior aspect of his right 
shoulder.  The shoulder joint had normal range of motion, 
from 180 degrees of flexion and abduction.  However, the 
examiner found that when the veteran held his arm away from 
his body with the elbow and arm away from the body extended, 
he experienced a significant loss of strength at 75 to 80 
degrees when trying to raise up against resistance.  The 
veteran was noted to experience increasing tenderness over 
area of the wound particularly when the examiner placed his 
thumb over the area applying pressure.  When the veteran 
attempted to push something up from his shoulder, he also 
experienced decreased strength, which the examiner 
characterized as dropping off markedly.  Muscle strength in 
the right shoulder was characterized as 3/5, as compared with 
5/5 in the left shoulder.  Even so, the examiner stated that 
there was active range of motion to the shoulder and elbow, 
and the hand and wrist.  Some slight atrophy was found in the 
posterior aspect of the right shoulder girdle and back, which 
the examiner attributed to the veteran's shell fragment wound 
and also to his age.  He observed that the scar itself was 
not sensitive, but the area was tender to pressure and he 
noted that there was a slight tissue loss comparison 
especially in the area of muscle group II.  No bone or joint 
damage was found, but the examiner offered his opinion that 
there may have been some nerve or tendon damage.  With 
respect to functional impairment, the examiner stated that 
muscle strength was moderately decreased versus resistance 
when the veteran wanted to use and put those muscles into 
play by isolating them with activity such as lifting.  He did 
not believe that there was any loss of muscle function, per 
se, but rather a loss of strength.  X-rays showed the 
presence of osteoarthritic changes with spur formation at the 
opposing bony margins of the acromioclavicular (AC) joint.  
The examiner concluded with diagnoses of status-post shell 
fragment wound with moderate loss of strength to the right 
arm, chronic pain at the wound site, aggravated by pressure 
and posture, and osteoarthritis of the right shoulder.  

The veteran underwent an additional VA rating examination in 
June 1998.  The report of that examination shows that the 
veteran had complained of having experienced increasing pain 
in the right shoulder when lifting for the past two years.  
The veteran indicated that he had retired from a position as 
a manager of a dry goods store in 1986.  The examiner noted 
the report of the prior X-rays conducted in February 1998, 
which showed osteoarthritic changes.  The veteran indicated 
that he could perform most normal movements without 
difficulty, but that certain actions, such as putting on a 
shirt or using a hammer resulted in some pain or feelings of 
weakness.  In addition, he reported experiencing difficulty 
in lying in a bed due to pain in his right shoulder.  The 
examiner noted that there was no history of treatment or 
medication received in connection with the right shoulder.  

Visual examination of the shoulders did not reveal any 
asymmetry, and no prominence of the AC joints or visible or 
palpable evidence of muscle atrophy, particularly in the 
right shoulder as compared with the left shoulder.  The 
examiner stated that there was a one-centimeter scar in the 
posterior aspect of the right shoulder which he characterized 
as nontender.  Forward flexion of the right shoulder was to 
160 degrees with pain at 90 degrees, and the left shoulder 
had flexion to 160 degrees, apparently without pain.  Lateral 
elevation of the right shoulder was to 100 degrees with pain 
throughout.  External rotation of the right shoulder with the 
arm at the side was to 50 degrees as compared to 60 degrees 
on the left side.  No crepitus was noted on passive rotation 
of the shoulder, and no tenderness was found at the AC joint.  

The examiner stated that previous X-rays made in February 
1998 were overexposed, and that it was necessary to make a 
new set.  Following his review of the subsequent X-rays made 
in June 1998, the examiner reported the presence of metallic 
fragments as previously noted.  The glenohumeral 
relationships of the right shoulder were normal, and there 
was normal alignment of the humeral head with the glenoid.  
No degenerative changes were found in the glenohumeral joint 
nor were soft tissue calcifications found.  The AC joint 
demonstrated a slight inferior prominence of both the distal 
clavicle and acromion which was not deemed abnormal.  The 
examiner stated that it was his opinion that the right 
shoulder demonstrated no evidence of degenerative 
osteoarthritis in either the glenohumeral nor the AC joints.  
He concluded with diagnoses of a shell fragment wound to the 
right chest, and right shoulder pain.  The examiner continued 
to state that there was no arthritis of the right shoulder 
that was in any way related to the shell fragment wound from 
World War II.  

The Board has evaluated the objective medical evidence, and 
concludes that the preponderance of the evidence is against 
assignment of an evaluation in excess of 20 percent for the 
veteran's residuals of a shell fragment wound of the right 
shoulder, involving muscle group II under the applicable 
rating criteria.  As noted, disabilities involving injuries 
to muscle group II are evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (1999).  Under the criteria for 
evaluating muscle injury under Diagnostic Code 5302 for the 
dominant extremity, a zero percent evaluation is contemplated 
for slight muscle injury.  A 20 percent evaluation is 
contemplated for moderate muscle damage, and 30 and 40 
percent evaluations, respectively, are warranted for 
moderately severe and severe muscle damage.  A 40 percent 
evaluation is the highest rating available under Diagnostic 
Code 5302.  

The Board finds that the medical evidence presented shows an 
overall disability picture that is consistent with moderate 
impairment of function with respect to the veteran's 
residuals of a shell fragment wound to the right shoulder, 
involving muscle group II.  As noted, the type of injury 
conforms to that for a moderate disability of muscle in that 
there was a penetrating wound from a shrapnel fragment and 
there is no evidence of residuals of debridement or prolonged 
infection due to the wound.  Further, there is evidence 
primarily of weakness or loss of power affecting the 
functions controlled by muscle group II with certain 
movements such as when attempting to perform certain 
movements such as trying to raise up against resistance while 
holding his elbow an arm away from the body extended, and 
when trying to push something up from his shoulder even 
though the February 1998 examiner characterized it as a loss 
of strength rather than a loss of muscle function per se.  
Finally, there is evidence a small entrance scar indicating 
short track of the missile through muscle tissue with either 
no or very slight atrophy of the muscles in the area of the 
right shoulder wound.  The Board notes further, that the 
reports of the February and June 1998 rating examinations 
show that the veteran had at most slight to moderate 
limitation of motion in his right shoulder.  The evidence 
indicates that there was no bone or joint damage found.  To 
the extent that the February 1998 examiner thought there 
might have been some nerve or tendon damage, the Board notes 
that no nerve damage was shown in service and recent findings 
are not shown to be to the degree contemplated by the 
diagnostic codes evaluating nerve damage such that an 
increased evaluation would be warranted.  Based on the 
foregoing, the Board finds that the demonstrated functional 
impairment is consistent with not more than moderate 
impairment of the shoulder and muscle group II under 
Diagnostic Code 5203.  

In determining the appropriateness of the currently assigned 
20 percent evaluation for the veteran's service-connected 
disability, the Board notes that there is a similarity 
between the cardinal signs and symptom of muscle disability 
as set forth in 38 C.F.R. § 4.56(c) and the requirements set 
forth in 38 C.F.R. §§ 4.40 and 4.45.  Although ratings for 
muscle injury are not specifically based on limitation of 
joint motion, but rather based on the degree of injury to the 
muscle, the provisions are sufficiently similar such that it 
would be tantamount to pyramiding to consider the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 along with the provisions of 
38 C.F.R. § 4.56(c) in rating muscle injury.  Thus, the 
veteran's complaints of pain and weakness have been 
considered in determining that a moderate degree of muscle 
injury.  Further, although the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 would be applicable to ratings under 
diagnostic codes which contemplate joint pathology, no joint 
pathology has been identified as being a residual of the 
shrapnel wound in question.  Further, the findings shown on 
examination do not meet the criteria for higher ratings under 
Diagnostic Codes 5200, 5201, and 5202.  Accordingly, the 
Board finds that a higher rating based upon additional 
functional impairment due to pain and weakness is not for 
consideration at this time.  

The veteran also appears to assert that he should also be 
assigned a higher rating because his residuals of a shell-
fragment wound to the right shoulder, involving muscle group 
II, also includes osteoarthritis.  The Board observes that 
the report of the February 1998 rating examination concluded 
with a diagnosis of osteoarthritis based upon X-rays made at 
that time.  However, the report of the subsequent June 1998 
rating examination includes the examiner's specific and 
unequivocal finding that there was no evidence of 
osteoarthritis in the right shoulder that was in any way 
related to the shell fragment wound sustained in World War 
II.  The examiner noted that the X-ray photographs taken in 
February 1998 were overexposed and cloudy, which might 
account for the earlier diagnosis of osteoarthritis.  In any 
event X-rays taken in June 1998 failed to disclose the 
presence of any degenerative changes or arthritis.  The Board 
finds that based upon this evidence, the veteran's service-
connected disability does not involve osteoarthritis, and 
that he is not entitled to an evaluation in excess of 20 
percent on that basis.  

The Board notes further, that some tenderness was noted in 
the area of the shrapnel wound scar.  However, on most recent 
examinations, the scar was described both as not sensitive 
and nontender.  Thus, the actual scar does not appear to be 
painful and tender, but rather the area of the wound 
generally and as such, a separate evaluation on this basis is 
not warranted. 

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1999) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The evidence 
shows that the veteran has not sought or received treatment 
for his shell fragment wound since approximately 1949, and 
that he had retired from his career as a store manager in 
1986.  The Board recognizes that the veteran's residuals of a 
shell fragment wound to the right shoulder has resulted in 
some impairment in attempting to perform certain tasks such 
as lifting or using tools such as hammers.  However, 
disability at issue has not been shown to result in marked 
interference with employment.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for an increased rating for his residuals of 
a shell fragment wound of the right shoulder, involving 
muscle group II, per se, that would give rise to reasonable 
doubt in his favor.  Therefore, the provisions of 38 U.S.C.A. 
§ 5107 are not applicable.  Should the veteran's disability 
picture change, he may apply at any time for an increase in 
his assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant an increased rating for the veteran's residuals of a 
shell fragment wound to the right shoulder, involving muscle 
group II.  



ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left shoulder, 
involving muscle group II, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 18 -


- 17 -


